Title: To John Adams from Joshua Johnson, 18 August 1800
From: Johnson, Joshua
To: Adams, John



Dear Sir
Washington 18 August 1800

I have not been inattentive to your request, to make inquiry of the Price of Hay, Straw, Oates & Wood, for the first, I can obtain for you at 7/6 the long Hundred deliverable at your Stables; Starw is scarce, I have not met with anyone who will ingage to serve you with it; The Country People ask 3/9 per Bushel for Oates tho the Crop is large and some has been bought at 3/— at which price I presume for Cash & bought in small quantities a good many might be obtained; For Wood 4 1/2$. is demanded. I am of opinion this might be obtained at that price for money one half Oak & the other Hickory, but if it was now bought I do not see any place of security for to deposit it
The Stable & Coach House is finished, the Builder tells me that the Loft will hold about Eight Tons of Hay, should you incline to have it laid in any time before the first of October it shall be done on your signifying it to be your wish, as shall any thing also in which I have the power to serve you in
Politicks run high in this State, tho from all the information I can obtain every thing will be streight.
The Presidents House progresses, but not so fast as I could wish; Many private Buildings has reared up their Heads since you was here & many more is began, a few Years blest with a steady Goverment will find a different Trace on the appearance of this City. If you have any Accounts from Berlin do me the favor to say how Mr. & Mrs. Adams Health was—
Mrs. Johnson & the Family unite in their Affectionate respects to Mrs. Adams & yourself
With sincere esteem I am / Dear Sir / Your obliged & Affectionate Servt.

Joshua Johnson